On Rehearing
After granting rehearing, we entered an order directing' a method of service on respondents and resetting this cause for submission. At such second submission the respondents, Elna Pfeffer, Cynthia Pfeffer, Seldon Pfeffer and Halley Pfeffer and wife, Ruby Pfeffer, having theretofore filed a sworn responsive pleading, appeared by their attorney of record and presented arguments in support of the position of said respondents that relators were not entitled to relief. Save for the incompetent respondent, Malinda Pfeffer, who appeared by the Honorable Jerry D. Barker, heretofore appointed by us as guardian ad litem to represent said respondent, no other respondent appeared except the Honorable John R. Fuchs, District Judge. Judge Fuchs has heretofore entered his appearance herein admitting the truth of the re-lators’ allegations. ■ By his response, Judge Fuchs does not undertake either to affirm or question the right of relators to relief.
At the submission, if was made abundantly clear that by their action in filing and proposing to prosecute two certain suits now pending in the District 'Court of Austin County, numbered and styled respectively as follows: No. 8274—Elna Pfeffer et al. v. Alvin Meissner et al., and No. 8279—Elna Pfeffer et al. v. Elmer J. Pfeffer et al., the respondents, Elna Pfef-fer, Cynthia Pfeffer, Halley Pfeifer and Seldon Pfeffer, are seeking to relitigate issues determined against them by our judgment of affirmance in Cause No. 12,726 in this Court* being an appeal from the trial court’s judgment in Cause No. 8015 in the District Court of Austin County, Texas, and that if successful in such effort, the judgment obtained by respondents by the relitigation of such issues will purport the divesting of rights established by our order of affirmance in said appeal No. 12,726 in this Court. We are convinced that rela-tors have established their right to the in-junctive relief which they seek as against the respondents,. Elna Pfeffer, Cynthia Pfeffer, Halley Pfeffer and Seldon Pfeffer, and to a writ of prohibition against the District Judge prohibiting him from entertaining any further jurisdiction of the above styled and numbered suits now pending before him except to dismiss same, o’r of any other suits filed by said parties with similar object and purpose.
Though others are made parties-respondent, relators do not demonstrate that any of said parties have attempted to relitigate any issue determined by our prior judgment of affirmance in appealed Cause No. *94512,726 in this 'Court, or that they propose to do so. We therefore consider that all parties except Seldon Pfeffer, Halley Pfef-fer, Cynthia Pfeffer and Elna Pfeffer, should be dismissed.
At the resubmission of this matter, respondents, Elna Pfeffer, Cynthia Pfeffer, Halley Pfeffer and Seldon Pfeffer, indicated their intention to apply to the Supreme Court for a writ of error to review our judgment in Cause No. 12,891 — Pfef-fer v. Meissner, stating in that connection that the action of the Supreme Court on such application would be substantially dé-terminative of relators’ rights in this proceeding. Such application has now been filed and refused, and motion for rehearing thereon in the Supreme Court has been overruled.
We were under no compulsion to await the outcome of the Supreme Court proceeding before issuing our order. Had we granted relators’ relief pending. the filing of said application for writ of error, the respondents, Elna Pfeffer, Halley Pfef-fer, Cynthia Pfeffer and Seldon Pfeffer, would probably have been cut off from their right to prosecute their application without putting themselves in contempt of this Court, and since apparently our jurisdiction in an original proceeding such as the present is final, see City of Houston v. City of Palestine, 114 Tex. 306, 267 S.W. 663, and 11 Tex.Jur., page 869, “Courts,” Sec. Ill, we concluded, out of deference to the Supreme Court and in order to avoid even the appearance of an unseemly conflict of jurisdiction, to delay our action. Since the Supreme Court has now 'finally determined the refusal of the application for writ of error, and since, in our opinion, that ruling establishes conclusively that on the undisputed facts relators are entitled to the relief which they seek as against the respondents, Elna Pfeffer, Halley Pfeffer, Cynthia Pfeffer and Seldon Pfeffer, there remains no substantial ground for the exercise of any discretion on our part to enter any order except one enjoining the further prosecution of the above numbered and styled suits pending in the District Court of Austin County, Texas, and directing the issuance of a writ of prohibition to the District Judge.
It is so ordered.